                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                                1:18 CV 255

DALLAS FISHER and CHERIE FISHER,       )
                                       )
           Plaintiffs,                 )
                                       )
      v.                               )                               ORDER
                                       )
UNITED STATES OF AMERICA,              )
                                       )
           Defendant.                  )
______________________________________ )

       This matter is before the Court on two Motions for Pro Hac Vice Admission (# 4, 5)

filed by attorney and local counsel Daniel K. Bryson. The applicants, Gregory F. Coleman and

Justin G. Day, practice with Greg Coleman Law, PC, which is in Knoxville, Tennessee. Both

applicants are members in good standing of the highest court of Tennessee. Finally, both

applicants have paid the Court’s $281.00 required fee.

       The Court finds good cause for the relief requested. Therefore, the Motions for Pro Hac

Vice Admission (# 4, 5) are GRANTED. The Court ADMITS attorneys Gregory F. Coleman and

Justin G. Day to represent Plaintiffs and practice before this Court while associated with local

counsel in this case.


                                     Signed: October 23, 2018
